Name: 2010/179/CFSP: Council Decision 2010/179/CFSP of 11Ã March 2010 in support of SEESAC arms control activities in the Western Balkans, in the framework of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition
 Type: Decision
 Subject Matter: international security;  economic geography;  defence;  European construction
 Date Published: 2010-03-26

 26.3.2010 EN Official Journal of the European Union L 80/48 COUNCIL DECISION 2010/179/CFSP of 11 March 2010 in support of SEESAC arms control activities in the Western Balkans, in the framework of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) thereof, Whereas: (1) The excessive and uncontrolled accumulation and spread of small arms and light weapons (SALW) has fuelled insecurity in south-eastern Europe, exacerbating conflict in the region and undermining post-conflict peace building, thus posing a serious threat to peace and security in the region. (2) On 15-16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (EU SALW Strategy) which sets the guidelines for EU action in the field of SALW. (3) The EU SALW Strategy identifies among its objectives the fostering of effective multilateralism so as to forge mechanisms, whether international, regional or within the EU and its Member States, for countering the supply and destabilising the spread of SALW and their ammunition. The EU SALW Strategy also identifies the Western Balkans as one of the regions most affected by the illicit trade and excessive accumulation of weapons. (4) Under the auspices of the United Nations Development Programme (UNDP) and the former Stability Pact for South-Eastern Europe (since 2008 known as Regional Cooperation Council), a South-Eastern and Eastern Europe Clearinghouse for the Control of Small Arms and Light Weapons (SEESAC) has been established. SEESAC is located in Belgrade, and consists of a technical support unit, which supports a number of regional and national level operational activities. (5) The objectives pursued by SEESAC include preventing the proliferation and excessive accumulation of SALW and their ammunition throughout south-east Europe. SEESAC places particular emphasis on the development of regional projects to address the reality of cross-border flows of weapons. (6) The EU previously supported SEESAC by Council Decision 2002/842/CFSP of 21 October 2002, implementing Joint Action 2002/589/CFSP, extended and amended by Council Decisions 2003/807/CFSP of 17 November 2003 and 2004/791/CFSP of 22 November 2004. The implementation of these Decisions has been positively assessed by the Council, HAS ADOPTED THIS DECISION: Article 1 1. The EU shall pursue the promotion of peace and security in the Western Balkans by supporting effective multilateralism and for relevant regional initiatives aiming at reducing the risk posed to peace and security by the proliferation and excessive accumulation of SALW and their ammunition. 2. In order to achieve the objective referred to in paragraph 1, the EU will support a SEESAC project which aims to reduce the threat posed by SALW to security in the Western Balkans. The activities to be supported by the EU shall have the following specific objectives:  to improve the management and security of unsafe and unstable stockpiles of weapons and ammunition,  to reduce the available stockpiles of weapons and ammunition through destruction activities,  to enhance controls on SALW, including through the implementation of international and national instruments on marking and tracing in the Western Balkans countries and improvement of the weapons registration process. A detailed description of the project is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR), shall be responsible for the implementation of this Decision. 2. The technical implementation of the project referred to in Article 1(2) shall be carried out by SEESAC. It shall perform its task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with SEESAC. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1(2) shall be EUR 1 600 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with UNDP, acting on behalf of SEESAC. The agreement shall stipulate that SEESAC is to ensure the visibility of the EU contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by SEESAC. These reports shall form the basis for the evaluation carried out by the Council. The Commission shall report on the financial aspects of the implementation of the project. Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 24 months after the date of conclusion of the financing agreement referred to in Article 3(3), or six months after the date of its adoption if no financing agreement has been concluded within that period. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 11 March 2010. For the Council The President J. BLANCO ANNEX EU CONTRIBUTION TO SEESAC PROJECT ON SALW IN THE WESTERN BALKANS 1. Introduction The large-scale accumulation of small arms and light weapons (SALW) in south-east Europe has been recognised as an important challenge to peace and security by the EU SALW Strategy. The countries in the Western Balkans have been of a particular concern due to the historical accumulation of weapons and munitions stockpiles. Not only does this region remain directly affected by the proliferation of SALW and their ammunition, but it also continues to present risks of trafficking of weapons to conflict areas elsewhere. Currently the main challenge for the Western Balkan countries is the practical implementation of their legal and political commitments in the area of SALW control, including the UN Programme of Action on SALW and the International Marking and Tracing Instrument (ITI). Consequently, in order to minimise the risk of proliferation of SALW, it is crucial to increase safety of existing stockpiles of SALW and ammunitions, to destroy surpluses and to establish more stringent controls on SALW, including through the implementation at regional level of the ITI and improvement of the registration process. These objectives and activities are in line with those laid down in the EU SALW Strategy. SEESAC proposes to conduct projects relating to these three areas of activities. 2. Project description 2.1. Improved stockpile management 2.1.1. Regional training modules on SALW stockpile management In order to assist in increasing the safety and security of stockpiles of weapons and ammunition, the project envisages the development of three learning modules for officials responsible for material resources in the Ministries of Defence and the Ministries of Interior of countries in the Western Balkans. The course will be offered to the inspection teams and officers in order to help familiarise them with best practices in stockpile management techniques. The implementation of the project will result in increased awareness of international standards and best practices in stockpile management. The level and quality of implementation stockpile management procedures will be enhanced, thus increasing the safety and security of stockpiles. 2.1.2. Improved safety and security at SALW and ammunition storage sites The project will improve the safety and security of weapons and ammunition storage sites in the Western Balkans by providing specific technical and infrastructure assistance in order to enhance safe storage capacities. The project activities will assist the Ministries of Defence in Bosnia and Herzegovina and Montenegro as well as the Ministry of the Interior of Croatia in procuring and installing the necessary equipment for securing weapons and ammunition stockpiles. Training will be provided for staff in charge of stockpile management. The project will result in increased security provisions and access control at the selected sites, thus improving the safety of ammunition stocks. As a consequence the risk of theft and of uncontrolled explosions will be significantly reduced through better control of the state of the ammunition and weapons. 2.2. SALW destruction The objective of the project is to increase security and diminish the risk of proliferation by significantly reducing the number of surplus weapons in storage. In order to reduce the surplus SALW held by the Ministries of Interior in Croatia and Serbia, the project will conduct several SALW destruction activities. In Croatia, the project envisages the destruction of some 30 000 weapons. In Serbia, the number of weapons to be destroyed is estimated at 40 000. The project will result in a significantly reduced number of surplus and confiscated SALW in the Ministry of Interior storages in Croatia and Serbia. The destruction of recovered weapons will significantly contribute to preventing further proliferation of SALW. In addition, this will lead to improved security as well as increased awareness of SALW issues in these two countries. 2.3. Increased controls on SALW 2.3.1. Development of national weapons registration and record-keeping systems The project will provide for the development or upgrade of the existing systems for weapons registration, licensing and record-keeping. The registration systems will include operations related to keeping track of firearms owned by an individual and/or legal entity and the amount of ammunition it is authorised to possess. The support for record-keeping will include development of software product/s that identify not only the weapons in civilian possession but also operations related to the management of weapons, ammunition and/or explosives in depots, approved warehouses or armouries, such as a local police station or central storage site. It will thus be possible to identify weapons, the users and the storage location of equipment, when not in use. The project activities will also provide for adequate technical infrastructure for the implementation of the weapons registration software. The development and establishment of electronic system(s) for weapons registration and record-keeping will result in the implementation of the requirements for registration and record-keeping established under the UN Firearms Protocol and the ITI. 2.3.2. Collection and registration of weapons The project aims at supporting the collection of any weapon, explosive device, ordnance and associated ammunition, including through the legalisation of weapons in civilian possession through their registration. The awareness-raising actions will be coordinated by committees consisting of specialists of the Ministries of Interior and UNDP/SEESAC, joined by relevant other PR experts where necessary, in order to properly disseminate details about the legalisation and voluntary surrender of illegal firearms. The campaigns will focus on local dissemination channels that are able to reach the local level most effectively. Local information dissemination will be reinforced at the national level through reporting, interviews, and documentaries. Information on the campaigns will be provided through electronic and written media. The campaign messages will be positive and show law implementation in practice. The project will enhance security across the Western Balkans by taking dangerous weapons off the streets through a two-way communication between the public and the police. In particular, the project will reach all age-groups in possession of illegal weapons and all those who intend to acquire weapons. 2.3.3. Regional seminar on marking and tracing The project provides for the organisation of a two-day regional seminar provisionally envisaged to be held in Belgrade, Serbia. The seminar will provide an update on adherence to international instruments and the adoption of national legislation on marking and tracing in the Western Balkans. The seminar will provide for a review of the implementation of the national legislation. A specific objective will be the implementation of the requirement for marking of imported weapons under the UN Firearms Protocol. Participants in this regional seminar will include, inter alia, representatives from the Western Balkans countries, international organisations and NGOs, national industries and technical experts from EU Member States. It is expected that up to 50 participants will attend this seminar. The seminar will produce a report of the presentations and discussions and of the recommendations. The seminar documents will be made available online. 3. Duration The total estimated duration of the project will be 24 months. 4. Beneficiaries The beneficiaries of the project are the national institutions in Western Balkan countries responsible for arms control and stockpile management. The general population of the countries within the Western Balkans will benefit from the project due to the reduced risk of insecurity and instability from the widespread proliferation of SALW.